Judge Martin
dissenting.
Notwithstanding the liberal construction accorded pleadings by our Rules of Civil Procedure, the allegations of a complaint must be sufficient to state, at least, the substantive elements of some legally recognized claim. Stanback v. Stanback, 297 N.C. 181, 254 S.E. 2d 611 (1979); Sutton v. Duke, 277 N.C. 94, 176 S.E. 2d 161 (1970). Otherwise, it is subject to dismissal pursuant to G.S. 1A-1, Rule 12(b)(6). Id. “For the purpose of the motion, the well-pleaded material allegations of the complaint are taken as admitted; but conclusions of law or unwarranted deductions of facts are not admitted.” Sutton, supra, at 98, 176 S.E. 2d at 163. In other words, the sufficiency of the complaint must be judged by the facts alleged, rather than by the conclusions of the pleader.
The substantive elements necessary to support a civil claim for damages caused by a conspiracy consist of (1) an agreement between two or more persons, (2) to commit an unlawful act or to accomplish a lawful purpose in an unlawful manner, and (3) the commission, pursuant to the scheme and in furtherance of its objective, of some act or acts resulting in damage to the plaintiff. Evans v. GMC Sales, 268 N.C. 544, 151 S.E. 2d 69 (1966). The com*116plaint in the present action is deficient in two respects. First, there is no factual allegation that General Motors Corporation (GM) or General Motors Acceptance Corporation (GMAC), or anyone acting on behalf of either of them, entered into any agreement or combination among themselves or with the other defendants to take any action with respect to Empire Oldsmobile-Cadillac, Inc. or plaintiff. Nor may such an agreement be reasonably inferred .from the facts alleged. According to the allegations of the complaint, all of the acts taken by GM and by GMAC were taken in response to information provided them by defendants Whitaker concerning the financial instability of the dealership, rather than by reason of any agreement to take any action to accomplish some wrongful purpose. Thus, the primary allegation upon which the majority bases its opinion, that of “conspiracy,” is in reality nothing more than a conclusion or deduction which is not warranted from the facts which plaintiff has alleged.
Second, even if the complaint was sufficient to allege an agreement, no facts alleged in the complaint would indicate that the acts which GM and GMAC are alleged to have taken, i.e., the cancellation of credit to Empire, or the means by which those acts were accomplished, were unlawful. “An agreement to do a lawful act cannot constitute a conspiracy regardless of the motives of the parties. . . .” Evans, supra at 546, 151 S.E. 2d at 71.
Since, in my view, the complaint is insufficient to allege the substantive elements of a claim against either GM or GMAC for damages resulting from a conspiracy, I vote to affirm the trial court’s dismissal of plaintiffs claim against both GM and GMAC.